UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1555


HAROLD BOYD,

                    Plaintiff - Appellant,

             v.

JAXX, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:17-cv-00135-RJC-DCK)


Submitted: September 28, 2017                                 Decided: October 13, 2017


Before GREGORY, Chief Judge, and WILKINSON and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Boyd, Appellant Pro Se. Keith Michael Weddington, PARKER, POE, ADAMS
& BERNSTEIN, LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Harold Boyd appeals the district court’s order dismissing his employment

discrimination action under 28 U.S.C. § 1915(e)(2)(B) (2012) for failure to state a claim.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Boyd. v. Jaxx, LLC, No. 3:17-cv-00135-RJC-DCK

(W.D.N.C. Mar. 29, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            2